COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00221-CV


Bryan Gaydos                               §    From the 236th District Court

                                           §    of Tarrant County (236-267821-13)
v.
                                           §    April 2, 2015

Bank of America, N.A.                      §    Opinion by Justice Gabriel

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Bryan Gaydos shall bear the costs of this

appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS




                                       By /s/ Lee Gabriel
                                           Justice Lee Gabriel